United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1964
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                              Jaterius Deshawn Davis

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                             Submitted: April 13, 2022
                                Filed: June 9, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Jaterius Davis pled guilty to possessing cocaine base with intent to distribute,
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); possessing a firearm in furtherance
of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and possessing a
firearm as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
The district court 1 sentenced him to a within-guidelines prison term of 140 months.
Davis appeals the drug quantity attributed to him.

       We review drug quantity determinations for clear error under a preponderance
of the evidence standard. United States v. Janis, 995 F.3d 647, 651 (8th Cir. 2021).
A district court’s drug quantity ruling “will stand unless the decision is unsupported
by substantial evidence, is based on an erroneous view of the applicable law, or in
light of the entire record, we are left with a firm and definite conviction that a mistake
has been made.” United States v. Walker, 688 F.3d 416, 420-21 (8th Cir. 2012)
(citation and internal quotation marks omitted).

       At sentencing, the district court found Davis responsible for ecstasy pills and
powder that tested positive as 53.91 grams of a methamphetamine mixture, resulting
in a base offense level of 24. See U.S.S.G. § 2D1.1(c)(8). Law enforcement seized
the ecstasy from a vehicle abandoned after a pursuit. Davis contends that insufficient
evidence proved he knowingly possessed the ecstasy. We disagree.

       The pursuit began when an officer responded to a call for a suspicious vehicle
playing loud music. When the officer approached, the vehicle drove away with two
occupants inside. The vehicle rammed a squad car before the front passenger bailed
out and tried to run. Law enforcement arrested the passenger and identified him as
Cameron Howard—Davis’ cousin. The vehicle continued driving into an alleyway
but became disabled after sustaining damage. An officer then observed a male exit
the driver’s seat. The driver was not apprehended that night. Nonetheless, officers
discovered Davis’ cell phone in the vehicle. Text messages indicated that Davis had
been with Howard moments before the chase began. Someone also texted Davis to
“turn dat down bro people sleep in here,” followed by a response two minutes later
saying that neighbors had called the landlord. Investigators eventually learned that
a relative had rented the vehicle for Davis.


      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
                                         -2-
       The record supports the conclusion that Davis was the driver of the vehicle.
Substantial evidence confirmed his knowledge of the ecstasy. Our precedent holds
that “control and dominion over a vehicle can indicate knowledge.” United States
v. Parker, 587 F.3d 871, 881 (8th Cir. 2009). Here, there is more than just control
and dominion over the vehicle. Davis’ cell phone contained messages regarding
recent drug sales, including pills consistent with the price of ecstasy. The decision
to flee from law enforcement gives rise to an inference of knowing contraband
possession. See United States v. Bradley, 473 F.3d 866, 868 (8th Cir. 2007). Under
these facts, we discern no error in the district court’s finding that Davis
constructively possessed the ecstasy. See, e.g., United States v. Barajas, 474 F.3d
1023, 1026 (8th Cir. 2007) (holding that defendant who drove a truck rented under
his brother’s name constructively possessed drugs found inside).

      Since the district court properly attributed the meth-laced ecstasy to Davis, we
do not reach his challenge to the crack quantity because the total offense level would
remain the same. See U.S.S.G. § 2D1.1(c)(8) (setting a base offense level of 24 for
crimes involving between 28 and 112 grams of cocaine base); United States v. Stong,
773 F.3d 920, 926 (8th Cir. 2014) (deeming an error harmless that did “not alter the
defendant’s total offense level”).

      We affirm the judgment and deny the pro se motion to stay the appeal.
                      ______________________________




                                         -3-